In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00177-CR



          GARY TANNER ROYAL, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 102nd District Court
                 Bowie County, Texas
             Trial Court No. 18F-1154-102




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION
           Gary Tanner Royal has filed an untimely notice of appeal from a conviction of aggravated

sexual assault of a child. 1 We dismiss the appeal for want of jurisdiction.

           The judgment of conviction in this matter indicates that Royal’s sentence was imposed on

May 2, 2019, and Royal timely filed a motion for new trial. Under Rule 26.2(a) of the Texas Rules

of Appellate Procedure, the deadline for filing a notice of appeal under these circumstances was

July 31, 2019. See TEX. R. APP. P. 26.2(a)(2). Royal’s notice of appeal was not filed until

August 21, 2019. The Texas Court of Criminal Appeals has expressly held that, without a timely

notice of appeal, we cannot exercise jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d
519, 522 (Tex. Crim. App. 1996); see also Slaton v. State, 981 S.W.2d 208, 209 n.3 (Tex. Crim.

App. 1998).

           We notified Royal by letter that his notice of appeal appeared to be untimely and that the

appeal was subject to dismissal for want of jurisdiction. Royal did not respond to our letter.

           Because Royal did not timely file his notice of appeal, we dismiss the appeal for want of

jurisdiction.



                                                Josh R. Morriss, III
                                                Chief Justice

Date Submitted:            September 11, 2019
Date Decided:              September 12, 2019

Do Not Publish


1
    See TEX. PENAL CODE ANN. § 22.021.

                                                   2